Citation Nr: 0100005	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material has been received to warrant 
reopening a claim of entitlement to service connection for 
dental disability, for dental treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1968 to January 
1981, and from April 1981 to May 1983.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 1999 decision of the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The RO initially denied entitlement to dental benefits in 
March 1987.  The veteran initiated but did not perfect an 
appeal at that time.  See 38 C.F.R. §§ 20.200, 20.302 (2000).  
However, in the current appeal the RO did not discuss the 
issue of whether new and material evidence had been submitted 
to warrant reopening the claim.  The Board is required to 
consider the issue of finality prior to any consideration on 
the merits.  38 U.S.C.A. §§ 7104(b), 5108 (West 1991); see 
Barnett v. Brown, 8 Vet. App. 1 (1995).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
Board addresses a question not considered by the RO, the 
Board must consider whether the claimant had notice of that 
issue and whether the claimant would be prejudiced by lack of 
such notice.  Id. at 4.  In the instant case, the Board 
concludes that the veteran would not be prejudiced insofar as 
the claim is reopened herein.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).


FINDINGS OF FACT

1.  In March 1987, the RO denied a claim for entitlement to 
service connection for dental trauma.

2.  The evidence received since the RO's March 1987 decision 
includes service medical records bearing directly and 
substantially upon the specific matter under consideration, 
and those records are so significant that they must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran has no service-connected compensable dental 
condition.

4.  The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma; nor is there 
evidence that he has a current dental disorder related to 
service other than replaceable missing teeth or periodontal 
disease.

5.  The veteran received dental treatment within 90 days 
prior to separation from service and was afforded a VA 
examination within six months after discharge.

6.  The veteran was not a prisoner of war (POW) and is not a 
participant in Chapter 31 Vocational Rehabilitation.

7.  There is no competent medical evidence of record showing 
that the veteran's dental condition is aggravating any 
service-connected disability.

8.  A total disability compensation rating is not in effect; 
the veteran does not have a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment and outpatient emergency dental care has not 
been initiated.


CONCLUSIONS OF LAW

1.  New and material evidence has been received subsequent to 
the RO's March 1987 denial of service connection for dental 
trauma.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

2.  No dental trauma was incurred in active service and the 
criteria for entitlement to VA outpatient dental treatment 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.381, 4.149, 
4.150, 17.161-17.165 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On a report of re-enlistment examination in December 1970, 
Type III Class I dental defects were noted with teeth 1, 16, 
and 32 noted as missing.  Tooth 8 was not marked as missing 
or otherwise impaired.  On a report of re-enlistment 
examination dated in January 1978, teeth 1, 16, 17, and 32 
were marked as missing and teeth 7, 8 and 9 were marked as 
having a partial fixed denture.  A report of service 
discharge examination dated in January 1981 shows Type III, 
Class I dental defects, with teeth 1, 16, 17, and 32 marked 
as missing and teeth 7, 8 and 9 marked as having a partial 
fixed denture.  On the report of service separation 
examination dated in April 1983, the veteran's head, face, 
nose, sinuses, mouth and throat were clinically evaluated as 
normal.  Type 2, Class 1 dental defects and diseases were 
noted with teeth numbers 1, 16, 17 and 32 marked as carious.  
The veteran denied having or having had severe tooth or gum 
trouble.  

A service medical entry dated October 6, 1969 notes that the 
veteran was punched in the nose with a nosebleed a day 
earlier, and with a bruised upper lip but without swelling, 
edema or dislocation.  The impression was residual soreness.  
No mention was made of any tooth trauma.  Service dental 
records show that the veteran had work done on tooth number 8 
in March 1970, without evidence of trauma, and that tooth 
number 8 was extracted in 1974, at which time a partial 
denture was made.  

The veteran's Department of Defense Form 214 for the period 
of service ending in May 1983 includes note that the veteran 
had received dental treatment within 90 days prior to 
separation.  

The veteran did not claim entitlement to dental benefits in 
connection with VA claim filed in June 1983.  

The report of VA examination dated in September 1983 
indicates that the veteran's head, face and neck, nose 
sinuses, mouth and throat, to include gross general findings, 
were normal.

In February 1984 the veteran claimed entitlement to service 
connection for a nasal condition.  VA examination conducted 
in March 1984 noted probable allergic rhinitis.  The report 
of examination included no note of gross dental findings and 
noted no abnormalities of the head, face or mouth.  In April 
1984 the RO denied service connection for allergic rhinitis.

In March 1986, the veteran claimed entitlement to service 
connection for a dental problem, stating that his condition 
had gotten worse since a bridge was completed while he was in 
the service.  In a statement received in June the veteran 
reported an injury to his front upper teeth, which occurred 
in 1970.  He further reported that he had initially received 
treatment aboard a ship with subsequent treatment during 
service.  He also reported treatment by a private dentist in 
California in March 1986, and stated he had undergone a root 
canal.  

In statements received in February 1987, the veteran stated 
he was hit in the face by a pistol, breaking his front tooth 
in a bar fight, in or around December 1969, and that he saw a 
dentist on the USS Tripoli who put a spike in the tooth with 
a temporary cap.  He also reported that in about 1981 he was 
provided with a bridge.   

A dental rating sheet dated in March 1987 indicates that 
records did not show dental trauma.  The veteran submitted a 
timely notice of disagreement to that decision and the RO 
issued a statement of the case in June 1987.  The statement 
of the case referenced service dental records, to include 
records dated in March 1970 showing work on tooth number 8, 
without note of dental trauma in dental records or otherwise 
in service medical records.  The veteran did not perfect his 
appeal by submission of a substantive appeal.

In November 1998 the veteran again claimed entitlement to VA 
dental benefits.  The RO reviewed service medical records and 
denied his claim.  Thereafter the veteran disagreed, and 
emphasized that he had received dental treatment in service, 
and that the RO had not reviewed dental records.  
Subsequently received were duplicate copies of service dental 
records.
  
The claims file also contains numerous records of VA 
outpatient treatment for psychiatric and physical disability.

Applicable Law and Regulations

Service Connection

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2000).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  Service connection may also 
be granted for any disease first diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The statutory presumption of soundness of condition at the 
time of entrance into active service will not be applicable 
in cases of dental conditions not disabling to a compensable 
degree.  Each missing or defective tooth and each disease of 
the investing tissues will be considered separately in 
determining service connection.  38 C.F.R. § 3.381.  A 
separate rating is required for dental trauma, even if 
service connection has been granted for numerous teeth.  38 
C.F.R. § 3.381(e).  A veteran is entitled to outpatient 
dental services and treatment, and related dental appliances, 
as often as may be found necessary, and regardless of when 
his application was filed, if his service-connected dental 
condition is due to combat wounds or other service trauma, 
known as "Class II(a)" VA dental benefits.  38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161(c).

VA's Schedule for Rating Disabilities provides that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.120 
or § 17.123.  38 C.F.R. § 4.149.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service-connected and compensable 
in degree; or, 

(B) is service-connected, but not 
compensable in degree, if:

(i) the dental condition or disability is 
shown to have been in existence at the 
time of the veteran's discharge or 
release from active military, naval, or 
air service; 

(ii) the veteran had served on active 
duty for a period of not less than 180 
days or, in the case of a veteran who 
served on active duty during the Persian 
Gulf War, 90 days immediately before such 
discharge or release; and

(iii) application for treatment is made 
within 90 days after such discharge or 
release, except that (I) in the case of a 
veteran who re-entered active military, 
naval, or air service within 90 days 
after the date of such veteran's prior 
discharge or release from such service, 
application may be made within 90 days 
from the date of such veteran's 
subsequent discharge or release from such 
service, and (II) if a disqualifying 
discharge or release has been corrected 
by competent authority, application may 
be made within 90 days after the date of 
correction; and (iv) the veteran's 
certificate of discharge or release from 
active duty does not bear a certification 
that the veteran was provided, within the 
90-day period immediately before the date 
of such discharge or release, a complete 
dental examination (including dental x-
rays) and all appropriate dental services 
and treatment indicated by the 
examination to be needed;

(C) is a service-connected dental 
condition or disability due to combat 
wounds or other service trauma, or of a 
former POW;

(D) is associated with and is aggravating 
a disability resulting from some other 
disease or injury which was incurred in 
or aggravated by active military, naval, 
or air service;

(E) is a non-service-connected condition 
or disability of a veteran for which 
treatment was begun while such veteran 
was receiving hospital care under this 
chapter and such services and treatment 
are reasonably necessary to complete such 
treatment;

or where, 

(F) the veteran is a former POW who was 
detained or interned for a period of not 
less than 90 days;

(G) the veteran has a service-connected 
disability rated as total; or 

or where, 

(H) the dental treatment is medically 
necessary (i) in preparation for hospital 
admission, or (ii) for a veteran 
otherwise receiving care or services 
under this chapter.

38 U.S.C.A. § 1712(a)(1),(2).  

Thirty-eight C.F.R. § 17.161 (formerly 38 C.F.R. § 17.123), 
provides as follows:

Outpatient dental treatment may be 
authorized by the Chief, Dental Service, 
for beneficiaries defined in 38 U.S.C.A. 
§  1712(b) and 38 C.F.R. § 17.93 to the 
extent prescribed and in accordance with 
the applicable classification and 
provisions set forth in this section.

(a) Class I.  Those having a service-
connected compensable dental disability 
or condition, may be authorized any 
dental treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment and no restriction as to the 
number of repeat episodes of treatment.

(b) Class II.  (1)(i) Those having a 
service-connected noncompensable dental 
condition or disability shown to have 
been in existence at time of discharge or 
release from active service, which took 
place after September 30, 1981, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition, but only if:  
(A) They served on active duty during the 
Persian Gulf War and were discharged or 
released, under conditions other than 
dishonorable, from a period of active 
military, naval, or air service of not 
less than 90 days, or they were 
discharged or released under conditions 
other than dishonorable, from any other 
period of active military, naval, or air 
service of not less than 180 days; (B) 
Application for treatment is made within 
90 days after such discharge or release; 
(C) The certificate of discharge or 
release does not bear a certification 
that the veteran was provided, within the 
90-day period immediately before such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental treatment 
indicated by the examination to be 
needed; and, (D) VA dental examination is 
completed within six months after 
discharge or release, unless delayed 
through no fault of the veteran. (ii) 
Those veterans discharged from their 
final period of service after August 12, 
1981, who had reentered active military 
service within 90 days after the date of 
a discharge or release from a prior 
period of active military service, may 
apply for treatment of service-connected 
noncompensable dental conditions relating 
to any such periods of service within 90 
days from the date of their final 
discharge or release. (iii) If a 
disqualifying discharge or release has 
been corrected by competent authority, 
application may be made within 90 days 
after the date of correction.

(2)(i) Those having a service-connected 
noncompensable dental condition or 
disability shown to have been in 
existence at time of discharge or release 
from active service, which took place 
before October 1, 1981, may be authorized 
any treatment indicated as reasonably 
necessary for the one-time correction of 
the service-connected noncompensable 
condition, but only if:  (A) They were 
discharged or released, under conditions 
other than dishonorable, from a period of 
active military, naval or air service of 
not less than 180 days. (B) Application 
for treatment is made within one year 
after such discharge or release. (C) VA 
dental examination is completed within 14 
months after discharge or release, unless 
delayed through no fault of the veteran.

(ii) Those veterans discharged from their 
final period of service before 
August 13, 1981, who had reentered active 
military service within one year from the 
date of a prior discharge or release, may 
apply for treatment of service-connected 
noncompensable dental conditions relating 
to any such prior periods of service 
within one year of their final discharge 
or release. (iii) If a disqualifying 
discharge or release has been corrected 
by competent authority, application may 
be made within one year after the date of 
correction.

(c) Class II (a). Those having a service- 
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 
reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.

(d) Class II(b). Those having a service- 
connected noncompensable dental condition 
or disability and who had been detained 
or interned as prisoners of war for a 
period of less than 90 days may be 
authorized any treatment as reasonably 
necessary for the correction of such 
service-connected dental condition or 
disability.

(e) Class II(c). Those who were prisoners 
of war for 90 days or more, as determined 
by the concerned military service 
department, may be authorized any needed 
dental treatment. Class IIR 
(Retroactive). Any veteran who had made 
prior application for and received dental 
treatment from the Department of Veterans 
Affairs for noncompensable dental 
conditions, but was denied replacement of 
missing teeth which were lost during any 
period of service prior to his/her last 
period of service may be authorized such 
previously denied benefits under the 
following conditions: (1) Application for 
such retroactive benefits is made within 
one year of April 5, 1983. (2) Existing 
Department of Veterans Affairs records 
reflect the prior denial of the claim. 
All Class IIR (Retroactive) treatment 
authorized will be completed on a fee 
basis status.

(g) Class III. Those having a dental 
condition professionally determined to be 
aggravating disability from an associated 
service-connected condition or disability 
may be authorized dental treatment for 
only those dental conditions which, in 
sound professional judgment, are having a 
direct and material detrimental effect 
upon the associated basic condition or 
disability. (h) Class IV. Those whose 
service-connected disabilities are rated 
at 100% by schedular evaluation or who 
are entitled to the 100% rate by reason 
of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V. A veteran who is 
participating in a rehabilitation program 
under 38 U.S.C.A., Chapter 31 may be 
authorized such dental services as are 
professionally determined necessary for 
any of the reasons enumerated in Sec. 
17.47(g).

(j) Class VI. Any veterans scheduled for 
admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C.A. 
may receive outpatient dental care which 
is medically necessary, i.e., is for 
dental condition clinically determined to 
be complicating a medical condition 
currently under treatment.

38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because treatment of teeth, even extractions, in and 
of itself, does not constitute dental trauma.  VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997).  The Board is bound by this 
opinion.  38 U.S.C.A. § 7104(c) (West 1991); Smith v. West, 
11 Vet. App. 134 (1998).

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302.  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.


Analysis

The veteran argues that he is entitled to the presumption of 
soundness with regard to his claimed dental condition.  He 
argues that he incurred trauma to his face, specifically nose 
and upper lip, in October 1969, resulting in a broken tooth 
when he was hit in the face with a pistol in a bar fight.  He 
cites service treatment notes dated October 6, 1969.  In 
other statements the veteran cites the time period as 
December 1969 or January 1970.  The veteran is, in effect, 
seeking benefits for a missing front tooth, tooth number 8, a 
condition which he argues led to his teeth rotting and having 
increased dental problems post service. 

First, the Board notes that the veteran did not timely 
respond to the statement of the case and perfect his appeal 
to the RO's March 1987 denial of dental benefits.  As such, 
that decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991) (formerly 38 U.S.C.A. § 4005(c)); 38 C.F.R. § 20.1103 
(2000) (formerly 38 C.F.R. § 19.192).  Subsequently, the 
veteran's service medical, as distinct from dental records, 
have been received.  Such records include one entry showing 
the veteran was hit in the face during service and thus shed 
further light on the circumstances surrounding the veteran's 
claimed dental trauma.  The claim is, accordingly, reopened.  
38 C.F.R. § 3.156(a), (c).

In reaching its decision on the merits of the veteran's case, 
the Board has considered that Congress recently passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  In this case, the Board finds that the 
veteran is not prejudiced by its consideration of his claim 
pursuant to this new legislation insofar as VA has already 
met all obligations to the veteran under this new 
legislation.  The veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  

The Board also notes that regulations pertinent to dental 
benefits were amended effective in February 1994, and May 
1996.  61 Fed. Reg. 21964 (1996); 59 Fed. Reg. 2530 (1994).  
However, the veteran's claim to reopen was received in 1998, 
subsequent to the change in regulation.  As such, only the 
new regulations are for application.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(2000).

After a review of the evidentiary record in conjunction with 
controlling regulations, the Board finds that the veteran 
would not be eligible for service connection or for any of 
the classes of treatment provided in 38 C.F.R. § 17.161.  

The veteran would not be eligible for Class I VA outpatient 
treatment because he does not have an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  Here the Board again 
notes that the veteran is in effect claiming entitlement to 
benefits based on a missing tooth, a condition not considered 
disabling.  See 38 C.F.R. § 4.149.  Neither the removal of 
tooth 8, or other tooth during service, has been shown to be 
due to service-incurred loss of substance of the body of the 
maxilla or mandible due to trauma or disease such as 
osteomyelitis so as to be compensably service connected.  
Legal authority precludes compensation for a mere missing 
tooth.  

The veteran would also not be eligible for Class II 
outpatient treatment under 38 C.F.R. 17.161.  His discharge 
form certifies treatment within 90 days prior to discharge 
and he was afforded a VA examination within six months, which 
showed no dental problems.  Thus, the veteran has already 
received the dental treatment to which he is entitled under 
the law, absent showing or trauma or service-connected dental 
condition that would place the veteran outside the one-time 
treatment provisions.

Alternatively, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a "Class II(a)" basis.  
38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  Again, 
for these purposes, the term "service trauma" does not 
include the intended effects of therapy or restorative dental 
care such as the removal or tooth 8 or issuance of a denture 
during the veteran's military service.  VAOPGCPREC 5-97.  

The veteran's service medical and dental records show regular 
dental treatment, including a partial denture to the front 
tooth, tooth 8.  However, there is no indication in the 
service dental records that such treatment was required as a 
result of dental trauma.  Service medical records do in fact 
show evidence of trauma to the face and mouth during service.  
Specifically, the veteran was hit in the nose resulting in 
some lip bruising and nasal tenderness.  The Board does not 
dispute the credibility of the veteran's statements with 
respect to being hit in the mouth.  However, service medical 
entries associated with the October 1969 punch in the nose 
and lip are negative for tooth complaints or notation of any 
injury to the teeth.  Dental records, although showing work 
on tooth 8, do so many months after the veteran was hit in 
the nose and without any reference to trauma or tooth injury.  
Additionally, there is no evidence that any medical or dental 
professional has linked any condition, including the loss of 
any tooth, to trauma to the face or mouth experienced during 
service.  Therefore, the Board concludes that the veteran is 
not eligible for Class II(a) VA outpatient dental treatment 
and that the probative records do not show incurrence of a 
dental trauma in service.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as POWs.  38 C.F.R. § 17.161(d),(e).  
Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. § 3.1(y), the 
term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in line of duty by an enemy 
Government or its agents, or a hostile force, during a period 
of war.  The evidence does not show, nor does the veteran 
contend that he was ever a POW.  Therefore, he does not meet 
the criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

In addition, veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  
For example, he does not have a dental condition clinically 
determined to be complicating a medical condition currently 
being treated by VA, and there is no evidence that he is a 
Chapter 31 vocational rehabilitation trainee.

Under these circumstances, the veteran's claim for VA 
outpatient dental treatment must be denied.


ORDER

The claim of entitlement to service connection for a dental 
disability, for dental treatment purposes, is reopened; that 
claim is denied.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

